Citation Nr: 0902354	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for left wrist carpal tunnel syndrome (minor).

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis, status post non-union fracture of 
navicular bone (minor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from July 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's left wrist carpal tunnel syndrome is not 
productive of complete paralysis of the left median nerve.

2.  The veteran's arthritis of the left wrist is productive 
of functional ankylosis at zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for left wrist carpal tunnel syndrome (minor) are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.124a, Diagnostic Code 8515 
(2008).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for arthritis, status post non-union fracture of 
navicular bone (minor), are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5214, 5215 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to his claim for an increased rating for service-
connected hypertension, In Vazquez-Flores v. Peake, the Court 
held that, for a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The veteran was provided notice in May 2004, August 2004 and 
March 2006 on his claims.  The Board acknowledges that these 
notice letters do not satisfy the duty to notify prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Additionally, consideration also should 
be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 
supra at 9.

In this case, the Board finds that any defects in the notice 
provided did not affect the essential fairness of the 
adjudication of the veteran's claims for an increased 
disability ratings for his service-connected left wrist 
disabilities.  The veteran was advised in the notices that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disabilities, and that such 
information could include different types of medical and lay 
evidence such as statements from his doctors, including 
physical and clinical findings and the results of any 
laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment.  In addition, he was notified that it was his 
responsibility to support the claims with appropriate 
evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  In filing his claim, the veteran stated that he has 
daily pain in the left wrist and numbness of the thumb, index 
and middle fingers.  He also stated that he cannot move the 
left wrist very far in any direction.  In his substantive 
appeal (VA Form 9), the veteran argued that an increased 
rating is warranted because of weakened movement, functional 
loss due to pain on use, excess fatigability, and 
incoordination.  In addition, the veteran underwent VA 
examinations in July 2004 and May 2007 at which he reported 
that his left wrist disabilities affect his daily activities 
due to pain and stiffness in the wrist and numbness and 
weakness in the left hand and fingers.  These statements are 
sufficient to show that the veteran had actual knowledge of 
the diagnostic criteria needed to establish entitlement to a 
higher disability rating for his service-connected left wrist 
disabilities.  Furthermore, the veteran was provided notice 
in March 2006 that disability ratings were assigned a rating 
from 0 to 100 percent under the schedule for evaluating 
disability as published in the Code of Regulations, that 
disability ratings may be assigned at other levels, and that 
the nature and symptoms, severity and duration, and impact on 
employment were considered in determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  He was advised of the specific 
measurements and criteria needed to show entitlement to a 
higher disability rating in the July 2005 Statement of the 
Case, and his claims were subsequently adjudicated in May 
2007. Accordingly, the Board finds that any error in the 
notices provided to the veteran on his claims for an 
increased disability ratings have not affected the essential 
fairness of the adjudication.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
July 2004 and May 2007.  Significantly, the Board observes 
that he does not report that the conditions have worsened 
since he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Carpal Tunnel Syndrome

The veteran was granted service connection for left wrist 
carpal tunnel syndrome in an October 1995 rating decision, 
which was evaluated as 20 percent disabling under Diagnostic 
Code 8515.  The veteran sought a higher disability rating in 
April 2004.  The RO initially denied a higher disability 
rating for the carpal tunnel syndrome but granted a separate 
10 percent disability rating for left thumb weakness in 
abduction and adduction.  However, in a May 2007 rating 
decision, the RO determined that granting a separate rating 
was clearly erroneous, and instead granted an increase to 40 
percent for the veteran's left wrist carpal tunnel syndrome 
to include this aspect of the veteran's disability.  The 40 
percent disability rating is effective the date the veteran's 
claim was filed in April 2004.  Thus, the issue before the 
Board is whether a disability rating higher than 40 percent 
is warranted for the veteran's left wrist carpal tunnel 
syndrome.  

Initially, the Board notes that the evidence establishes that 
the veteran is right-handed.  A distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major.  
See 38 C.F.R. § 4.69.  As his disability affects his left 
wrist and hand, the disability rating assigned will be for 
the minor extremity.

Under Diagnostic Code 8515, a 40 percent disability 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the minor extremity.  In order to warrant a 
higher disability rating of 60 percent, the evidence must 
establish that there is complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding a disability 
rating in excess of 40 percent is warranted for the veteran's 
left wrist carpal tunnel syndrome.  The medical evidence, 
consisting of VA treatment records and VA examination 
reports, shows that the veteran has decreased sensation to 
pinprick and light touch along the medial distribution 
(thumb, index and middle fingers), a positive Tinel's sign, 
weakness in both thumb abduction and adduction with inability 
to oppose the thumb to the left small finger, weakened grip, 
and atrophy of the thenar eminence.  The evidence fails, 
however, to establish any objective signs of complete 
paralysis as set forth in the rating criteria.  Although 
there is atrophy of the thenar eminence, the evidence shows 
it is no more than moderate.  Furthermore, although there is 
weakness of grip and in abduction and adduction of the thumb, 
there is no evidence that the thumb is in the plane of the 
hand (ape hand), that the veteran cannot flex the distal 
phalanx of the thumb, or that there is defective opposition 
of the thumb.  

Without evidence of complete paralysis of the median nerve, a 
disability rating in excess of 40 percent is not warranted.  
The preponderance of the evidence being against a higher 
disability rating, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.

Arthritis

The veteran was granted service connection for residuals of a 
left wrist fracture in a May 1949 rating decision, which 
awarded a 10 percent disability rating under Diagnostic Code 
5215.  Subsequent rating decisions have continued that 10 
percent disability rating for arthritis of the left wrist 
that is due to the in-service left wrist fracture.  

Diagnostic Code 5215 provides for a maximum 10 percent 
disability rating for motion of the wrist limited to 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 3.71a.  A 
higher disability rating is not warranted for the veteran's 
left wrist arthritis unless ankylosis of the wrist is shown.  
The Board finds that the evidence is in favor of finding that 
the veteran's left wrist arthritis is productive of 
functional ankylosis at zero degrees.  Thus, evaluation under 
Diagnostic Code 5214 for ankylosis is warranted.

Diagnostic Code 5214 provides, for the minor extremity, a 20 
percent disability rating for favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  A 30 percent disability rating is 
warranted for any other position except favorable.  A maximum 
40 percent disability rating is warranted for unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a.

The VA examiner who conducted the joint examination in May 
2007 indicated in his report that the veteran has functional 
ankylosis of the left wrist.  Range of motion of the left 
wrist was limited to 6 degrees of radial deviation, ulnar 
deviation and flexion and 7 degrees of dorsiflexion.  Normal 
range of motion of the wrist should be 0 to 20 degrees of 
radial deviation, 0 to 45 degrees of ulnar deviation, 0 to 80 
degrees of plantar flexion and 0 to 70 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Plate I.  Thus, it is clear 
the veteran has very little motion in the left wrist, if any.  

Based upon this examination's findings, the Board finds that 
the preponderance of the evidence is in favor of granting a 
disability rating of 30 percent for ankylosis of the left 
wrist at any other position except favorable.  A higher 
disability rating is not warranted, however, as the medical 
evidence fails to show that the veteran has unfavorable 
ankylosis in palmar flexion or with ulnar or radial 
deviation.  

Thus, a disability rating of 30 percent, but no higher, is 
granted for arthritis of the veteran's left wrist.




Additional Considerations

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence fails to establish that there is marked 
interference with the veteran's employment as he is retired.  
Nor does the evidence show that the veteran has had frequent 
periods of hospitalization that has interfered with his 
employment or daily life.  There is an indication in the 2004 
VA treatment records that it was recommended that the veteran 
undergo surgery to alleviate his carpal tunnel syndrome, but 
as of the VA examination conducted in May 2007, he had not 
undergone such surgery.  Nor does the record indicate that 
surgery is required or has been done for the arthritis in the 
left wrist.  Finally, the evidence does not show that he has 
undergone any extension physical therapy or other treatment 
that would render application of the rating schedule 
inadequate.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claims for 
extraschedular consideration.

Further, the Board notes that granting an increase in the 
disability rating for arthritis of the left wrist does not 
constitute impermissible pyramiding of symptomatology between 
the veteran's carpal tunnel syndrome and arthritis in the 
left wrist.  In evaluating the veteran's carpal tunnel 
syndrome, the Board did not consider the limitation of motion 
of the veteran's left wrist.  In addition, it is clear these 
disability are separate and distinct and can be rated without 
overlapping the symptoms.  The VA examiner who conducted the 
peripheral nerves examination in May 2007 distinctly 
indicated that the wrist joint  is affected by a separate 
disease process (i.e., arthritis),  and not by the carpal 
tunnel syndrome.  Thus, a higher disability rating can be 
awarded under Diagnostic Code 5214 for arthritis without 
pyramiding.

Finally, the Board notes that the grant of 30 percent does 
not violate the amputation rule.  The "amputation rule" 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  38 
C.F.R. § 4.68.  Amputation at the first elective site above 
the wrist would warrant a 60 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5124.  The combined rating 
of the veteran's disabilities of the left wrist (30 percent 
for arthritis and 40 percent for carpal tunnel syndrome) is 
60 percent.  See 38 C.F.R. § 4.25.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for carpal tunnel syndrome with left thumb weakness (minor) 
is denied.

Entitlement to a disability rating of 30 percent for 
arthritis, status post non-union fracture of navicular bone 
(minor), is granted, subject to controlling regulations 
governing the payment of monetary benefits.
.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


